ORDER

Appellant, Darrin Lee Green, appeals from a jury conviction of two counts of delivery of a controlled substance, RSMo § 195.211 (Cum.Supp.1990), entered in the Circuit Court of Franklin County for which appellant was sentenced to consecutive terms of five and eight years’ imprisonment. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rules 84.16(b) and 30.25(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.